DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,356,812 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims of the present application merely broaden the scope of independent claims of US Patent No. 10,356,812 B2 respectively, by eliminating wherein interpreting the grant includes: determining a location of the grant within the control channel; determining a type of mini-slot based on the location; and determining assignment of resources based on the type of mini-slot and the content.
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same as before.  In Re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Rainu, 168 USPQ 375 (Bd.App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-17, 21-27, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xue et al (US 2018/0049203 A1).
Regarding claims 1, 11, 21, and 30, Xue discloses a method of wireless communications, comprising:
th paragraph, UE searches DCI in the control region and derives symbol assignment information after decoding DCI and Fig. 26, block 2610, UE receives DCI with RIV indication) the grant including content indicating a mini-slot having a start symbol and a duration assigned to the UE (Fig. 20, mini slot having a start symbol of 2 and a duration of 4); 
interpreting the grant based on a current configuration of a data channel to determine the mini-slot (117th paragraph and Fig. 20, RIV values are determined and based on the signaled RIV, the index starting symbol and number of assigned continuous symbols are can be derived and Fig. 26, block 2630, 2640, and 2650); and 
communicating with the base station during the mini-slot indicated by the grant (Fig. 34).

Regarding claims 2, 12, and 22, Xue discloses that wherein interpreting the grant includes decoding the content to obtain a start symbol and the duration based on the current configuration of the data channel (110th paragraph, UE searches DCI in the control region and derives symbol assignment information after decoding DCI).

Regarding claims 3, 13, and 23, Xue discloses that wherein the content includes a first number of bits encoding the start symbol and a second number of bits encoding the duration as a number of symbols (Fig. 7, RIV using a number of bits for indicating the start and duration of symbols).

Regarding claims 4, 14, and 24, Xue discloses that wherein interpreting the grant includes determining mini-slots available for communication based on the current configuration, wherein the content includes an index of an available mini-slot (70th paragraph and Fig. 6, using an index to indicate the assigned resource having start and duration).



Regarding claims 6, 16, and 26, Xue discloses that wherein the grant is applicable to a plurality of mini-slots assigned to the UE and the content includes a bit mask indicating the assigned mini-slots (Figs. 5 and 8A).

Regarding claims 7, 17, and 27, Xue discloses receiving pre-configuration information indicating the current configuration (Fig. 16, block 1610 and Fig. 18, block 1810, UE receives configuration of control regions and control monitoring regions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Xue in view of Ouchi et al (US 2018/0070348 A1).
Regarding claims 8, 18, and 28, Xue discloses that UE receives configurations (Figs. 16 and 18).  Xue does not disclose that the pre-configuration information includes information about a DMRS pattern to be used with the grant.  Ouchi discloses that the DCI includes DMRS (Fig. 7C).  It would have been obvious to one having ordinary skill in the art at the invention was made to include DMRS information in DCI in Xue’s system, as suggested by Ouchi, to equalize and demodulate transmissions.

s 9, 19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xue in view of Golitschek Edler von Elbwart et al (US 2018/0145820 A1).
Regarding claims 9, 19, and 29, Xue discloses that UE receives configurations (Figs. 16 and 18).  Xue does not disclose selecting the current configuration from a plurality of pre-configuration patterns using an index in the received pre-configuration information.  Golitschek discloses different configurations having different indices for selection (97th paragraph).  It would have been obvious to one having ordinary skill in the art at the invention was made to include configuration index in Xue’s system, as suggested by Golitschek, to identify different configurations.

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472